Citation Nr: 1631689	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee arthritis, status post arthroscopic surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.  

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the period on appeal, the Veteran's right knee arthritis was characterized by pain and joint effusion, as well as non-compensable limitation of motion, with slight recurrent patellar dislocations and instability and without evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent evaluation, but no greater, for slight recurrent subluxation of the patella under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

2.  The criteria for entitlement to an initial 20 percent evaluation for frequent episodes of pain and effusion into the joint under Diagnostic Code 5258 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).

3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent under Diagnostic Code 5010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to a higher initial disability evaluation for her service connected right knee arthritis, which has been rated as 10 percent disabling throughout the period on appeal under Diagnostic Code 5010, which rates traumatic arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel  further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A February 2007 Division of Disability Determinations evaluation of both of the Veteran's knees documents the Veteran's description of popping and grinding of her right knee, as well as the sensation that it is "goes out of joint."  She complained that she is barely able to walk half a city block, even with the assistance of a cane and knee brace.  She reported that she has persistent, progressively worsening pain.  She found it difficult to work.  

On examination, the Veteran had range of motion from 0 degrees extension to 80 degrees flexion.  Her knee was painful and deformed in appearance, with evidence of a previous surgery and tenderness to palpation over the medical and lateral aspects of her knee.  Her muscles showed no evidence of hypertrophy, wasting, or abnormal movements.  Reflexes or sensation could not be tested in the lower extremities due to the Veteran's complaints of pain.  She was diagnosed with severe arthritis in the right knee, status-post surgery, with a poor outcome.  

In April 2007, the Veteran was seen by a private provider, Bahri Orthopedics, for follow-up of a left knee arthroscopy with medial and lateral meniscectomy with patellar chondroplasty on October 30, 2006 and a right knee arthroscopy medial and lateral meniscectomy with patellar chondroplasty on December 8, 2006.  She complained of bilateral knee pain and giving way.  The Veteran had normal flexion and extension of the right knee, as well as normal lower extremity pulses and no edema; however, a patellar apprehension test was positive and crepitation was observed.  X-rays showed degenerative joint disease of the right knee.  

At an August 2007 VA Orthopedic Consult, the Veteran presented with a history of bilateral recurrent subluxation of patella.  Genu valgum and marked patella apprehension were noted, but no effusion.  

At an October 2007 VA Orthopedic Consult, the Veteran continued to complain of bilateral patella instability and recurrent subluxations.  She complained that she was unable to ambulate without braces.  She reported that she has fallen multiple times due to lateral instability when rising from a seated position. She had bilateral knee arthroscopies in 2006 without resolution of problem.  She denied any numbness, tingling, or other neurological symptoms.  

The Veteran was observed to have bilateral genu valgum.  Patellar apprehension test was positive bilaterally.  Crepitus was noted bilaterally, right knee greater than left, as well as increased laxity of the MCL bilaterally.  Range of motion was within normal limits.  Mild arthritis was noted bilaterally on imaging studies.

A January 2008 VA Orthopedic treatment note documents complaints of patellar instability and chronic subluxations.  The Veteran reported that she was using a brace and attending physical therapy for quad strengthening.  The Veteran had genu valgum and positive patellar laxity/apprehension.  

In May 2008, the Veteran was afforded a VA examination of her right knee.  At that time, the Veteran reported right knee pain since 1977 following a fall.  She had an arthroscopy due to severe bilateral arthritis and a right medial meniscus tear in 2006.  She was currently treating her condition with bracing, home physical therapy, and 800mg Motrin as needed.  She described symptoms of pain, stiffness, weakness, instability, and giving way.  

On examination, the Veteran had active range of motion from 0 degrees extension to 120 degrees flexion, with pain at 110 degrees.  Passive range of motion was from 0 degrees extension to 125 degrees flexion, with pain at 120 degrees.  There was no additional loss of motion following repetitive testing.  There was tenderness to palpation, crepitus, and grinding observed.  The examiner found no abnormality of the patella or meniscus, but noted genu valgum.  

In February 2010, the Veteran was provided a VA Orthopedic Surgical Consult.  She complained of bilateral knee pain she related to a series of recent falls, as well as giving way of the right knee.  On examination, she was able to hyper-extend all her upper and lower extremities by 10 degrees or so.  The right knee had a valgus alignment with asymmetrical external rotation of her foot, but no effusion.  There was tenderness over the medial retinaculum during the apprehension test which was positive, as well as tenderness on the posterior lateral aspect of her tibia.  X-rays showed no evidence of an acute fracture or dislocation.  There was narrowing of the lateral compartments of both knee joints.  The patellofemoral joints were within normal limits.  The impression was hyper-flexibility with moderate arthritis.  

An April 2010 MRI showed degenerative changes worst in the lateral compartment (likely related to prior surgery in this region) with cartilaginous loss and marked bony edema, as well as rather significant degenerative changes in the patellofemoral compartment with cartilaginous loss and bony edema, postoperative changes in the lateral meniscus, and small joint effusion.

In May 2010, the Veteran was seen at the VA Orthopedic Surgery Clinic for routine follow up with bilateral knee pain, right greater than left.  X-rays showed mild bilateral compartment degenerative joint disease, right greater than left.  She had been using bilateral braces which she states helps.  Her pain was mostly at night and with ambulation.  

On examination of the right knee, no effusion was observed and skin was intact.  Range of motion was from 0 degrees extension to 110 degrees flexion.  Mild tenderness to palpation was noted.  Medial lateral joint line was stable to varus and valgus testing.  There was negative Lachman and stable drawer exams, as well as a negative apprehension test.  

In July 2010, the Veteran was seen at Brooks Rehabilitation.  She continued to report right knee pain and stated that she has fallen twice in the last year, which she attributed to her bilateral knee problems.  Right knee flexion with passive range of motion was to 101 degrees, while active range of motion was to 86 degrees.  Extension was 0 degrees.  Tenderness to palpation was noted over the lateral aspect of the right knee.  

An August 2010 VA orthopedic treatment note reflects that the Veteran was seen with complaints of knee pain and patellar dislocations.  On examination, she had range of motion of the right knee from 0 degrees extension to 100 degrees extension.  There was mild tenderness to palpation over the lateral joint line, but no joint effusion.  Significant wasting of the quadriceps muscle was observed.  The knee was stable to valgus, varus, and drawer testing.  Lachman's test was negative.  Patellar apprehension test was positive.  The impression was degenerative joint disease with recurrent patella dislocations, external tibial torsion, and valgus knee alignment.  The Veteran was advised strengthening her quadriceps muscles may alleviate her patella dislocations and physical therapy was recommended.  

December 2010 and January 2011 VA Orthopedic Surgery Notes record that the Veteran had no effusion of the right knee, with range of motion from 0-110 degrees and mild tenderness to palpation of the medial lateral joint line.  The joint was stable to varus and valgus testing, with negative Lachman, stable drawer exam, and negative apprehension test.  The Veteran received three Hyalgan injections in the right knee in January 2011.  

A February 2011 VA Orthopedic Surgery Note reflects continuing complaints of sharp constant pain in the medial area of the knees, as well as, swelling, popping, and instability, made worse by physical therapy and relieved by injections. 

On examination, the Veteran's skin intact and no effusion was observed.  However, the Veteran had bilateral patellofemoral crepitus and valgus lower extremity alignment.  Range of motion of the left knee was described as "4/0/90" and of the right knee as "3/0/59".  

In February 2011, the Veteran reported continuing bilateral knee pain to her VA primary care provider, as well as instability requiring the use of a walker.  She had received several injections from the orthopedic clinic with some temporary improvement.  

In February 2012, the Veteran was afforded another VA examination of her right knee.  She continued to complain of right knee pain with flare ups caused by weather changes or too much of activity every few weeks for one to two days relieved by rest, heat, and pain medications.  She continued to use knee braces and a walker.  

There was tenderness to palpation, but full muscle strength.  On range of motion, the Veteran had flexion to 65 degrees, with pain at 50 degrees, as well as extension to 10 degrees.  However, the examiner opined that the Veteran's subjective complaints during the examination appeared out of proportion to the objective exam findings, and that the Veteran displayed poor effort during the examination.  She also refused to participate in repetitive testing, claiming that it hurt too much, as well as instability testing.  There was no history of recurrent patella subluxation or dislocation, but the Veteran did have a history of meniscal tearing with frequent episodes of joint locking and pain.  X-rays showed severe degenerative arthritis and soft tissue swelling, without evidence of fracture or dislocation.  

In May 2013, a private physician, Dr. J. H. noted that the Veteran has bilateral crepitus and instability of the knee joints and difficulty with weight bearing.  He stated "[s]he has a great deal of trouble walking and really cannot safely ambulate without cane or walker."

VA outpatient treatment records from the Orthopedic Surgery Clinic reflect that the Veteran received a series of Supartz injections from September 2013 through October 2013 and again in April 2014.  These records report range of motion from 0-110 degrees, no instability on objective testing, small effusion, tenderness to palpation, patellofemoral grinding, and painful slow gait.  

Another series of Supartz injections was administered from October 2014 through November 2014.  Range of motion was from 0-100 degrees, with pain at limitations.  There was no instability on objective testing, but small effusion, tenderness to palpation, patellofemoral grinding, and painful slow gait were observed.  

A February 2015 VA Orthopedic Surgery Clinic Notes records range of motion from 0 degrees extension to 100 degrees flexion, with pain at limitations.  There was no instability on objective testing, but small effusion, tenderness to palpation, patellofemoral grinding, and painful slow gait were observed.  

In May and June 2015, the Veteran received a series of three Hyalgan injections at the VA Orthopedic Surgery Clinic.  Active range of motion was from 3 degrees extension to 80 degrees flexion and passive range of motion was from 0 to 100 degrees, with pain at limitations.  There was tenderness to palpation and patellofemoral grinding, and varus and valgus stress testing was painful.  Drawer test was negative.  The Veteran had significant genu valgum and an antalgic gait.  

In August 2015, the Veteran was again afforded a VA examination.  The Veteran continued to complain of right knee pain, worsened by weather, with difficulty bending the knee.  She also complained of swelling and instability.  She continued to use a walker and knee braces for ambulatory assistance.  Treatment included ibuprofen, Tylenol #3, and injections.  

On examination, range of motion of the right knee was from 0 degrees extension to 110 degree flexion.  There was no additional functional loss or range of motion loss following three repetitions.  The Veteran exhibited signs of discomfort on passive range of motion from 90 to 110 degrees of flexion.  There was evidence of pain with weightbearing and peripatellar and medial joint line tenderness to palpation.  She also exhibited signs of discomfort with application of varus and valgus stress and application of pressure to the patella, as well as crepitus.  However, there was no erythema, increased warmth, or signs of effusion.  The Veteran had full muscle strength, with no evidence of muscle atrophy.  She had no ankylosis.  There was no subluxation, lateral instability, patella dislocations, or meniscus condition noted by the examiner, although he observed that the Veteran's treatment records document a history of patellar subluxations that are currently stable.  There was a history of recurrent effusions.  Joint stability testing was performed and was negative for any instability.  

Based on the above evidence, the Board finds that Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application as there is no evidence of ankylosis of the right knee, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

Additionally, there is no evidence that the Veteran's flexion or extension was sufficiently limited during any period on appeal to warrant a compensable evaluation under Diagnostic Codes 5620 or 5621.  The exception to this was a finding that the Veteran's extension was limited to 10 degrees at her February 2012 VA examination; however, the examiner noted that the Veteran had made a poor effort in participating in range of motion testing and concluded that the Veteran's subjective complaints were inconsistent with her objective level of impairment, rendering these results suspect.  When considering the examiner's opinion, as well as the fact that the Veteran's extension is not limited to that degree on future examinations, the Board must conclude that the February 2012 range of motion findings are not an accurate reflection of the Veteran's impairment compared to the totality of the evidence of record and assignment of a staged rating is not appropriate.  

However, based on all the above evidence, the Board has considered whether additional ratings can be assigned under Diagnostic Codes 5257 or 5258.

Although none of the VA examinations document recurrent subluxation or lateral instability of the Veteran's right knee at the time of the examinations, multiple VA outpatient treatment records document patellar dislocation/subluxation and the Veteran has reported subjective complaints of instability and wears a knee brace.  Affording the Veteran the benefit of the doubt, the Board concludes that 10 percent evaluation is warranted under Diagnostic Code 5257, the Veteran's complaints most closely approximating "slight" recurrent subluxation and lateral instability under this diagnostic code.  The Board finds a higher evaluation is not warranted, as the Veteran's patellar dislocation is not consistently documented and appears to undergo periods of stability and her instability of the knee is largely subjective in nature and is not supported by most objective instability testing.

Additionally, although there is no evidence that the Veteran has a dislocated semilunar cartilage (meniscus), she does have a history of meniscal tear, as well as documented pain and joint effusion.  Accordingly, the Board finds that a separate 20 percent evaluation is warranted under Diagnostic Code 5258.

These ratings are assigned in addition to the 10 percent evaluation currently assigned for the Veteran's non-compensable limitation of motion due to arthritis under Diagnostic Code 5003.  

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected right knee disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information, and she has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The Veteran is granted a 20 percent disability evaluation under Diagnostic Code 5258 and a 10 percent evaluation under Diagnostic Code 5257, but no greater, for the entire period on appeal.

An initial disability evaluation in excess of 10 percent under Diagnostic Code 5010 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


